Citation Nr: 0029665	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  96-39 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for torn lateral-
collateral ligaments and chronic strain of the left knee, 
with arthritis, currently rated 40 percent disabling.

2.  Entitlement to service connection for a cardiovascular 
disorder as secondary to a service connected left knee torn 
lateral-collateral ligaments and chronic strain of the left 
knee, with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1954.

This case comes before the Board on appeal from a February 
1995 rating decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which evaluated the veteran's left knee disorder as 20 
percent disabling as of May 19, 1994.  

While the claim was pending, the left knee disorder was 
increased from a 20 percent disability rating to a 40 percent 
rating, effective from February 3, 1995. Notwithstanding, 
since that award is less than the maximum evaluation 
available, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993). In addition, the issue of 
entitlement to an evaluation in excess of 20 percent for the 
left knee disorder prior to February 3, 1995 also remains on 
appeal. 

The issue regarding entitlement to service connection for a 
cardiovascular disorder as secondary to the service connected 
left knee disorder shall be addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to February 3, 1995 the veteran's service connected 
left knee disorder, was manifested by evidence of 
degenerative arthritis, objective findings of swelling, 
spongy and puffiness; an apparent deformity of a "knock 
kneed" appearance, and findings of some instability, 
consistent with slight impairment.  Range of motion was 90 
degrees flexion and about 90 percent of full extension for 
the left knee. 

3.  As of February 3, 1995, the veteran's service connected 
left knee disorder has been most recently manifested by 
findings of no obvious loose motion, nor lateral instability 
of the knee and no obvious fluid, but with range of motion 
shown to be 105 degrees flexion and 25 degrees extension with 
consideration of the functional loss of motion due to pain, 
weakness and instability. 


CONCLUSIONS OF LAW

1.  The criteria in excess of 20 percent for torn lateral-
collateral ligaments and chronic strain of the left knee, 
with arthritis, prior to February 3, 1995, are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7, 4.14, 4.40, 4.45, 4.59, Diagnostic Codes 5010, 5257, 
5260, 5261 (2000).

2.  The criteria in excess of 40 percent for torn lateral-
collateral ligaments and chronic strain of the left knee, 
with arthritis, from February 3, 1995, are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7, 4.14, 4.40, 4.45, 4.59, Diagnostic Codes 5010, 5257, 
5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

Service medical records reveal that the veteran injured his 
left knee in August 1950, with a contusion, and reinjured the 
knee while playing football in August 1952, when he was 
diagnosed with a sprain, with effusion of the left knee.  He 
continued to have left knee problems throughout the remainder 
of service, and was diagnosed two years later with possible 
old tear of lateral ligaments of left knee.  A discharge 
treatment record from March 1954 diagnosed injured lateral 
ligaments of left knee.  The left knee injury was noted to be 
productive of weakness in the left thigh muscles in the 
separation examination of June 1954.

The report from a VA orthopedic examination dated in November 
1955 diagnosed residuals, tear of lateral and collateral 
ligaments, left knee joint.  Symptoms included complaints of 
recurrent pain in the left knee joint, worse when on his feet 
for more than six hours, and swelling of the left knee when 
engaged in strenuous work.  Findings on examination included 
scars on the knee said to have resulted from childhood 
injuries.  There were findings of tenderness on palpation 
over the lateral condyle of femur and about a 10 percent 
impairment in flexion of the left leg on thigh, and minimum 
abnormal motility of lateral condyles, suggesting residuals 
of paring of lateral ligaments.

The report from a November 1990 VA examination noted a 
history of a knee injury, with subsequent treatment of 
physical therapy.  He complained of pain and swelling of the 
knee, with occasional giving way.  However, all findings and 
complaints were reported as concerning the right knee, which 
was diagnosed with internal derangement of the right knee 
joint, with no significant findings for the left knee 
reported.  

VA treatment records from 1992 through 1993 reveal some 
treatment for left knee symptoms, but mostly refer to right 
knee problems prior to November 1993.  Complaints of the left 
knee giving way were noted in a January 1992 treatment note 
and a reference was made about a knee brace.  A May 1992 
treatment note recommended a scope to assess the condition of 
the cartilages of the medial and lateral compartments of an 
unspecified knee.  He was noted to have a history of 
hypertension and degenerative joint disease in treatment 
records dated in April 1992.  In July 1992, he was noted to 
be using a hinged brace for the left knee, as well as right.  
He was shown to have undergone a right knee arthroscopy in 
March 1993; by June 1993, he wanted to have one done for his 
left knee as well, which was described as having pain.  A 
September 1993 treatment note revealed complaints of 
increased pain in the left knee, worse with periods of 
activity.  In November 1993, he underwent arthroscopy and 
meniscal shaving of the left knee.  He was noted to have 
arthritis and chondritis in the left knee.  One-week post 
surgery, his wounds were healing well with no signs of 
infection; he had no swelling or effusion and his range of 
motion was 0 to 110 degrees.

Findings from a January 1994 VA examination included a 
history of diagnosis of torn cartilage of the left knee 
following a football injury on active duty.  He complained of 
the left knee hurting and giving way on occasion.  He was 
able to walk for a mile, but with pain.  He was unable to 
stand for long periods of time.  He was noted to wear a brace 
on the left knee.  There was some swelling of the left knee, 
as compared to the right.  There was no deformity.  There was 
pain over the left knee on palpation over the lateral 
collateral ligament.  He had good flexion and extension of 
the knee.  There was pain on rotation over the lateral 
collateral ligament.  X-rays from September 1993 were 
reviewed and showed degenerative joint disease and loose 
bodies.  MRI's from March 1992 were reviewed and showed loss 
of normal outline of the popliteal tendon and lateral menisci 
and complete tear in soft tissue scar formation.  The 
diagnosis rendered was degenerative joint disease with 
partial degeneration of the lateral meniscus of the left 
knee.

In May 1994, the RO received the veteran's claim for an 
increased evaluation for the left knee disorder.  

The report from a June 1994 VA examination now noted 
complaints of considerable pain in the left knee.  He was 
said to be unable to sleep at night, and that the knees swell 
at the end of the day.  He was now said to be unable to walk 
more than two blocks or stand for any period of time.  The 
knee was said to give out on any occasion where he wasn't 
wearing a knee brace.  He was observed wearing a steel 
support hinged knee brace and walking with a cane.  He said 
he sometimes used two canes.  Objective examination revealed 
the left knee to be swelling, spongy and puffy.  There 
appeared to be a deformity; with the upper leg slanting 
medially to the extent that both knees almost touch, giving a 
"knock kneed" appearance.  The knee had some instability.  
Range of motion was 90 degrees flexion and about 90 percent 
of full extension for the left knee.  X-rays were not done, 
due to concerns about radiation exposure from previous X-
rays.  A review of previous X-rays and MRI's was done, with 
findings from a September 1993 X ray report showing 
degenerative joint disease with possible loose bodies in the 
left knee and an April 1992 MRI showing absence of the 
anterior half of the lateral meniscus, possibly due to 
surgery and early degeneration of the medial meniscus.  The 
diagnoses rendered included severe degenerative changes, 
osteoarthritis, and degenerative disintegration of the 
menisci of the left knee.  

VA treatment records through 1995 and 1996 include treatment 
for left knee complaints and cardiovascular problems.  A May 
1995 treatment record noted a valgus deformity of the left 
knee due to osteoarthritis.  

Findings from a July 1997 VA cardiovascular examination noted 
subjective complaints of chest pain with exertion, and 
diagnosed angina pectoris and coronary atherosclerosis.  The 
remarks concerning the etiology of the veteran's heart 
condition gave an opinion that it is felt that the heart 
condition was due to atherosclerosis, but that it was not 
likely that the heart condition was due to the service 
connected left knee.  

The findings from a July 1997 VA orthopedic examination noted 
subjective complaints of knee pain.  Specific evaluation 
findings revealed no swelling, but did reveal a slight genu 
valgus deformity of the knees.  There was no evidence of 
subluxation, no lateral instability or loose motion.  Range 
of motion showed a flexion of 94 degrees and extension of 20 
degrees.  X-rays from May 1995 were noted to show no 
abnormalities except for the slight genu valgus deformity.  
At this time, since there was no significant worsening over 
the past two years, no further X rays were taken.  The 
diagnosis rendered was chronic strain bilateral knees with 
genu valgus deformity.  It was felt at this time that range 
of motion with consideration of pain, fatigue, weakness and 
incoordination was not altered by repetition because at this 
time the examiners were not able to exercise the veteran due 
to chronic discomfort and restricted motion.  As for acute 
flare-ups, the veteran denied significant flare-ups, as the 
knees were chronically inflamed.

At a hearing held before a hearing officer at the RO in July 
1997, the veteran testified that his left knee has gotten 
worse, with arthritis and pain.  He testified that he uses a 
crutch, but acknowledged that it was primarily for right knee 
problems.  He testified that he wears a brace on the left 
knee.  He complained that the left knee swells upon any sort 
of activity.  

VA treatment records from June 1999 followed up care for a 
back injury, but also noted symptoms of bony enlargement, 
tenderness and genuvalgum deformity of the left knee.  

Findings from a June 2000 VA examination, and claims file 
review included an examination of the left knee.  Complaints 
of pain on a daily basis were given; ranging between a 5 and 
6 on a scale of 1 to 10.  Findings from X rays taken in 
January 2000, revealed some deformity of the left knee.  Left 
knee range of motion was 105 degrees flexion and 25 degrees 
extension.  There was no obvious loose motion, nor lateral 
instability of the knee and no obvious fluid.  Range of 
motion was taken with consideration of pain, fatigue, 
weakness, and incoordination and altered by repetition.   As 
far as acute flare-ups, he stated that about once or twice a 
month, he would have flare-ups where the pain was more 
severe, as much as a 9 or 10.  Damp, cold and prolonged 
weight bearing would aggravate the knee.  He was said to wear 
a brace on the left knee about 50 to 60 percent of the time.  
The diagnosis rendered was degenerative joint disease of the 
left knee.  X rays of the left knee taken in June 2000 
diagnosed mild degenerative changes as stated, and 
atherosclerotic changes present.  
 
Pertinent Laws-Changes Regarding Duty to assist

Recently, the regulation applicable to the VA's duty to 
assist claimants in developing claims, 38 U.S.C.. § 5107 was 
amended to reflect changes in VA law, eliminating the 
requirement of a well grounded claim.  See Floyd D. Spence 
National Defense Authorization Act for FY 2001, Pub. L. No 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)).  Although the RO did not readjudicate the 
veteran's claims subsequent to this amendment, the changes 
are a liberalizing law that are more favorable for the 
claimant, and the Board finds he is not prejudiced by 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Increased Evaluation for Left Knee-Pertinent Laws

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that the VA has 
met its duty to assist pertaining to the veteran's claim for 
entitlement to an increased rating for a left knee 
disability.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  See H.R 4205, 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B § 1611 (October 30, 2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Painful motion is also a factor of disability. 38 C.F.R. § 
4.40 (1999). The United States Court of Appeals for Veterans 
Claims (formerly United States Court of Veterans Appeals) 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  It must be noted that the 
pyramiding of various diagnoses of the same disability is 
prohibited. 38 C.F.R. § 4.14 (1999).

However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

The veteran's service-connected left knee disability has been 
rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5257 
and 5261.  Slight impairment merits a 10 percent evaluation. 
38 C.F.R. § 4.71a, Code 5257.  Moderate impairment of the 
knee due to recurrent subluxation or lateral instability is 
evaluated as 20 percent disabling.  A 30 percent disability 
rating is the maximum evaluation under DC 5257 and requires 
severe impairment of the knee, due to recurrent subluxation 
or lateral instability.  

In July 1997, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under Diagnostic Code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

In application of VAOPGCPREC 23-97 to the instant case, since 
the veteran's left knee disorder is already rated under DC 
5257, and since degenerative changes have been in evidence 
before February 1995, a separate, compensable rating pursuant 
to Diagnostic Code 5003 may be warranted for arthritis if 
limitation of motion under either DC 5260 (limitation of leg 
flexion) or DC 5261 (limitation of leg extension) is shown.  
If a claimant does not at least meet the criteria for a zero-
percent rating under either of those codes, however, then 
there is no additional disability for which a rating may be 
assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion. 
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
x-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited motion, the 
limitation of motion due to pain must be taken into 
consideration in the determination of whether, and to what 
degree, the limitation is compensable.

Diagnostic Codes (DC) 5260 and 5261 govern the rating 
criteria with regard to limitation of motion of the knee.  
Pursuant to DC 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent when limited to 30 degrees; and a 30 percent when 
limited to 15 degrees.

Pursuant to DC 5261, limitation of extension of the leg 
warrants a zero percent rating when extension is limited to 5 
degrees; a 10 percent rating when extension is limited to 10 
degrees; a 20 percent when limited to 15 degrees; 30 percent 
when limited to 20 degrees; 40 percent when limited to 30 
degrees; and 50 percent when limited to 45 degrees.

Entitlement to an increased evaluation above 20 percent prior 
to February 1995.

The evidence prior to February 1995 includes treatment 
records showing some treatment for complaints of knee 
problems including pain, and instability between 1992 and 
1993.  In November 1993, the veteran underwent arthroscopy 
and meniscal shaving of the left knee and was shown to have 
arthritis and chondritis in the left knee. 

The findings from a January 1994 examination did not reveal 
much objective evidence of the left knee disability other 
than findings including use of a left knee brace, some 
swelling of the left knee, as compared to the right, some 
pain on palpation over the lateral collateral ligament and 
pain on rotation.  There was no deformity and range of motion 
was described as "good."  

The best description of left knee pathology prior to February 
1995 comes from a June 1994 VA examination report showing 
objective findings of left knee swelling, and being spongy 
and puffy.  There appeared to be a deformity; with the upper 
leg slanting medially to the extent that both knees almost 
touch, giving a "knock kneed" appearance, and findings of 
"some" instability.  The veteran was noted to use a brace 
and a cane, but it was unclear for which knee, as he also was 
noted to have right knee problems.  Range of motion was 90 
degrees flexion and about 90 percent of full extension for 
the left knee.  This examination does reveal that prior to 
February 1995, the veteran's left knee disability, with 
consideration of the instability, more closely resembled the 
criteria for a 10 percent evaluation under DC 5257.  The 
range of motion was described as 90 percent of full 
extension, or minus 10 percent from full extension.  This is 
consistent with the criteria for a 10 percent evaluation for 
loss of motion under DC 5261.  However, the findings 
regarding flexion are shown to be noncompensable.  
 
The Board finds that the evidence reveals the left knee 
disorder did not exceed the criteria for a 20 percent 
evaluation as it most nearly approximated the criteria for a 
10 percent evaluation for slight instability under DC 5257 
and a separate 10 percent for loss of motion under DC 5261, 
pursuant to VAOPGCPREC 23-97 (July 1, 1997); DeLuca v Brown, 
6 Vet. App. 321 (1993), Hicks v. Brown, 8 Vet. App. 417 
(1995); and 38 C.F.R. §§ 4.25, 4.40, 4.45.  

However the veteran's left knee symptoms prior to February 
1995 are not shown to approximate the criteria for an 
evaluation higher than 20 percent.  There is no evidence 
showing moderate instability warranting more than a 10 
percent evaluation for instability or more than mild 
restriction of motion.  Consideration as to whether a higher 
evaluation is warranted under additional criteria for the 
period before February 1995 shall discussed below.

Entitlement to an increased evaluation above 40 percent as of 
February 1995.

The Board notes that the most profound limitations of left 
knee motion shown since February 1995, were the July 1997 
examination that revealed flexion to 94 degrees and extension 
to 20 degrees, and the June 2000 examination that revealed 
range of motion to be flexion to 105 degrees and extension to 
25 degrees, which took into consideration pain and weakness 
and other factors for Deluca functional loss purposes.  
Flexion was repeatedly shown to be noncompensable.  The July 
1997 examination does show a restriction of extension to 20 
degrees, consistent with the criteria for a 30 percent 
evaluation under DC 5261.   However, at the same time, there 
was no evidence of subluxation, no lateral instability or 
loose motion, and he denied any significant flare-ups, on 
this examination.  At this point, the findings show an 
improvement regarding instability to the point that there is 
no instability or loose motion shown; essentially there is no 
disability of the knee apart from that which causes loss of 
motion.  This lack of instability or subluxation is 
consistent with a noncompensable evaluation under DC 5257.  

The findings from the most recent VA examination in June 
2000, showing an increased restriction of extension to 25 
degrees, was made with consideration of the functional loss 
of motion due to pain and other Deluca factors.  This 
restriction more closely resembles the criteria for a 40 
percent evaluation for loss of motion  under DC 5261.  See 
38 C.F.R. § 4.7 (2000).  Again this examination included 
findings of no obvious loose motion, subluxation or lateral 
instability of the knee and no obvious fluid, which is again 
consistent with the criteria for a noncompensable evaluation 
under DC 5257. 

Consequently, even considering the functional loss of motion 
due to pain described in June 2000, at no time during the 
period in question, has the veteran's left knee disability, 
with considerations of  limitation of motion in addition to 
the disabilities contemplated by DC 5257, been shown to 
exceed the criteria for a 40 percent evaluation.  VAOPGCPREC 
23-97 (July 1, 1997); DeLuca v Brown, 6 Vet. App. 321 (1993), 
Hicks v. Brown, 8 Vet. App. 417 (1995); and 38 C.F.R. §§ 
4.25, 4.40, 4.45.  

Consideration of Other Codes above 40 percent, Prior to and 
After February 1995

Further, although Diagnostic Code 5256 and Diagnostic Code 
5262 provide disability evaluations in excess of 40 percent, 
the Board finds that these Diagnostic Codes are not for 
application in such cases where ankylosis and/or nonunion of 
the tibia and fibula, are not shown, as in the instant case.

There are no other applicable codes offering potential for a 
rating in excess of 40 percent.   The veteran's hearing 
testimony regarding the extent of left knee disability has 
been considered.  The testimony did not identify (even 
subjectively) any impairment, which would permit a higher 
rating under the applicable criteria. 

The Board has considered all of the applicable evidence 
relating to the veteran's left knee disability, and has 
considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 
Vet. App. 417 (1995), and VAOPGCPREC 23-97 (July 1, 1997).  
Based upon that review, the Board finds prior to February 
1995, the preponderance of the evidence is against the 
veteran's claim, and a rating in excess of 20 percent is not 
warranted for the veteran's left knee disorder, even with 
consideration of a separate rating warranted based upon 
limitation of motion.
As of February 1995, the preponderance of the evidence is 
against the veteran's claim, and a rating in excess of 40 
percent is not warranted for the veteran's left knee 
disorder, even with consideration of a separate rating 
warranted based upon limitation of motion.


ORDER

Prior to February 3, 1995, a rating in excess of 20 percent 
for torn lateral-collateral ligaments and chronic strain of 
the left knee, with arthritis is denied.

A rating in excess of 40 percent for torn lateral-collateral 
ligaments and chronic strain of the left knee, with arthritis 
is denied.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  Recently, the regulation 
applicable to the VA's duty to assist claimants in developing 
claims, 38 U.S.C.. § 5107 was amended to reflect changes in 
VA law, eliminating the requirement of a well grounded claim.  
See Floyd D. Spence National Defense Authorization Act for FY 
2001, Pub. L. No 106-398, § 1611 (2000) (to be codified at 
38 U.S.C.A. § 5107(a)).  Although the RO did not readjudicate 
the veteran's claims subsequent to this amendment, the 
changes are a liberalizing law that are more favorable for 
the claimant, and the Board finds he is not prejudiced by 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The veteran contends, in effect, that he has developed a 
cardiovascular disorder as a secondary condition to his 
service- connected left knee disorder.  He believes that he 
has submitted sufficient medical evidence to support his 
contentions.  The veteran does not claim and the record does 
not show that any cardiovascular disorder was present in 
service, within the initial post service year or that it is 
otherwise related to service.  

At a hearing held before a hearing officer in July 1997, the 
veteran testified that he has been recommended for a total 
left knee replacement, but that his heart condition precludes 
such surgery.  Regarding the left knee and his heart 
condition, he testified that his cardiologist and orthopedic 
surgeon both indicated that the heart condition developed as 
a result of his knee condition.  He testified that his knee 
condition renders him unable to perform the exercises 
recommended for heart patients.  

The only treatment records currently associated with the 
claims file which address a possible secondary service 
connection claim includes a May 1996 treatment record which 
noted that the veteran stated that when he has pain in his 
knees, he then develops chest pain, numbness and left arm 
pain, which is relieved by nitroglyercin tablets.  The chest 
pain whenever he has knee pain was assessed to be probably 
secondary to stress.  A June 1997 treatment record diagnosed 
depression and anxiety, and the legible portions of this 
treatment record appear to link anxiety from knee problems as 
causing chest pain.  

The veteran specifically alleged having been informed by his 
cardiologist and orthopedic surgeon about a possible link 
between the left knee problems and cardiovascular pathology.  
These treatment records from May 1996 and June 1997 do not 
identify the person or persons drafting these entries, so it 
is unclear whether these were the records that the veteran 
was testifying about, or whether other records from his 
cardiologist or orthopedic surgeon regarding this matter are 
in existence.

"The only way to adjudicate a veteran's claim properly and 
fairly is to obtain all pertinent records." Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992); cf. Simington v. 
Brown, 9 Vet. App. 334, 335 (1996) (per curiam order); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the 
Board finds that the RO should make an attempt to determine 
whether pertinent records exist from the medical providers 
who the testified about in July 1997.

Finally, in December 1997, the veteran is noted to have filed 
a notice of disagreement with the evaluation assigned by an 
August 1997 hearing officer's decision, which granted service 
connection for a right knee disorder, and assigned a 20 
percent evaluation.

Where an appellant has submitted a timely notice of 
disagreement with adverse decisions and the RO has not 
subsequently issued a statement of the case addressing the 
issues, the Court has directed the Board to remand the issues 
to the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); and Pond 
v. West, 12 Vet. App. 341, 347 (1999).

Thus, the Board finds that the RO should attempt to obtain, 
and associate with the claims folder, copies of the veteran's 
VA treatment records in question from the VA medical centers 
located in Fort Harrison, Montana, Salt Lake City, Utah, and 
Seattle, Washington. If the VA medical centers are unable to 
locate the records in question, documentation of the search 
efforts and results should be associated with the claims 
folder.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1. The RO should contact the veteran, and 
request the names and addresses of all 
pertinent medical providers who have 
allegedly linked his cardiovascular 
condition to his service connected left 
knee disorder.  All relevant outpatient 
treatment records, not already associated 
with the claims file should be obtained, 
after proper authorization(s) has(ve) 
been obtained.  Efforts to obtain these 
records must be documented and any 
evidence received in response to the 
requests should be associated with the 
claims folder.

2.  The veteran should be issued an SOC 
on the issue of entitlement to an 
increased evaluation for a right knee 
disorder.  As this claim has remained 
open and pending since the August 1997 
hearing officer's decision, the SOC 
should discuss all the evidence generated 
since the initial claim was filed.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The case will be returned to the Board 
following the issuance of the SOC only if 
it is perfected by the filing of a timely 
substantive appeal.  No action is 
required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 17 -


